Alvey, Chief Justice,
concurs in the judgment of affirmance, but not in all the reasoning of the opinion.
On April 21, 1896, Mr. Ridout, on behalf of the appellant, filed a motion for reargument.
On May 5, 1896, the motion for a rehearing was overruled, Mr. Justice Shepard delivering the opinion of the Court:
In a petition for reargument in this cause, the appellant calls our attention to the erroneous assumption that the condemnation proceedings were had under the provisions regulating condemnation proceedings in the Revised Statutes for the District of Columbia, sections 665, etc. For the first time, we are now informed that the proceeding was begun and had under the special provisions of the private act of Congress incorporating the appellant, one of which provides the mode in which the damages shall be assessed, and declares that benefits shall be taken into consideration in the assessment of compensation for land actually taken. 28 Statutes U. S. 715, sec. 5.
*298Conceding that we were bound to take notice of the terms of the private act, which is not perfectly clear, we find nothing therein to justify reargument. The opinion of the majority of the court was not influenced in the slightest degree by the terms of the act as found in the Revised Statutes.
We were then of the opinion, as expressed since in another case, where the public interest was expressly involved, that under the terms of the Fifth Amendment, Congress has no power to compel 'the consideration of special benefits to remaining land, as a set-off against the actual value of the part taken. The right to set-off must be limited to damages that may be claimed as resulting to the part that is not taken. District of Columbia v. Armes. post, p. 393.
The motion is overruled, with costs.
The Chief Justice dissents from the conclusion herein.